Citation Nr: 0313139	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1999, a 
transcript of which is of record.

This case was previously before the Board in February 2000 
and March 2002.  In February 2000, the Board denied the 
claims, and he appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an April 
2001 Order, the Court vacated the Board's decision, and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West 2002).  

In March 2002 the Board undertook additional development 
pursuant to the authority granted by 38 C.F.R. §19.9(a)(2).  
Specifically, the veteran underwent a new medical 
examinations with respect to his claims in November 2002.  
The veteran and his attorney were notified of the results of 
these examinations in March 2003.

However, on May 1, 2003, before the Board could consider the 
results of the November 2002 examination reports, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) is invalid because in conjunction with 38 
C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for 
bilateral hearing loss, but that a REMAND is required with 
respect to the PTSD claim.

As an additional matter, the Board notes that in a May 2003 
statement, the veteran's attorney asserted, among other 
things, that the evidence of record warranted an award of 
service connection for tinnitus, as well as a total rating 
based upon individual unemployability (TDIU) due to the 
service-connected disabilities especially the PTSD.  Inasmuch 
as the record does not show that these issues were 
adjudicated below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's hearing loss claim 
has been completed.

2.  The evidence of record tends to show that the veteran's 
current bilateral hearing loss developed as a result of in-
service noise exposure.






CONCLUSION OF LAW

Service connection is warranted for the veteran's bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has issued 
final regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated below, the Board finds that the 
evidence supports a grant of service connection for bilateral 
hearing loss.  Therefore, no further development or 
notification is necessary with respect to this case.


Background.  The veteran has essentially contended in various 
statements, and at his personal hearing, that he developed 
hearing loss as a result of noise exposure during service, 
particularly from the discharge of weapons.  He also 
testified that after his discharge from service he went to 
work for Westinghouse Electric, where he had a company 
physical which showed he had defective hearing.  
Additionally, he testified that he worked for Westinghouse 
from 1953 to 1959, and then went to work for Western Electric 
from 1962 until 1989.  He testified that he had a hearing 
test with this company as well, and was informed that he had 
"class B hearing."  Further, he testified that he wore ear 
plugs or some hearing protection during his more than 40 
years as a machinist.

The veteran's service medical records contain no findings 
indicative of hearing loss. In fact, his entrance examination 
showed a 1515 whispered voice test bilaterally, and his March 
1953 separation examination showed 15/15 spoken voice and 
whispered voice, bilaterally.

The record reflects that the veteran engaged in combat during 
his active service.  In pertinent part, his DD Form 214 shows 
that he was awarded the Combat Infantryman's Badge.

The first medical evidence of hearing loss is a May 1996 
private audiogram report.  Among other things, this report 
noted the veteran's complaints of decreased hearing in the 
previous 15 years.  Further, he reported that he had been 
employed as a machine operator, during which he wore hearing 
protection "when possible."  Diagnosis following examination 
of the veteran was bilateral symmetrical sensorineural 
hearing loss.  The examiner added that there was no known 
cause for the hearing loss.

A November 1997 VA audiogram and examination also concluded 
that the veteran had moderate to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  However, 
this report contains no competent medical opinion which 
addresses the etiology of the bilateral hearing loss.

In March 2002, the Board directed that the veteran be 
accorded a new VA audiometric examination for the purpose of 
determining the nature and etiology of any hearing loss that 
was present.  The examiner was to provide an opinion as to 
whether it was as likely as not that the veteran's current 
hearing loss began during or was causally related to any 
incident of active service, to include his exposure to 
acoustic trauma (as separate from his post-service noise 
exposure).

The veteran subsequently underwent a VA audiometric 
examination in November 2002.  At this examination, it was 
noted that the veteran had a history of exposure to high risk 
noise associated with a variety of sources, including his 
military service where he was a gunner using machine guns, 
artillery, and small arms fire; occupational exposure, in 
that he worked at a machine shop where hearing protection was 
required.  No recreational noise exposure was uncovered.  The 
audiological evaluation itself revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
50
55
65
65
65
63
LEFT
50
60
65
60
65
63

Speech recognition scores were 74 percent for the right ear, 
and 52 percent for the left ear.  In addition, there were 
findings of bilateral tinnitus.  Moreover, the examiner 
opined that the veteran's hearing loss and tinnitus were more 
likely than not attributable to military related noise 
exposure, with post military aggravation from occupational 
and aging effects.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Analysis.  In the instant case, the Board finds that the 
record supports a grant of service connection for the 
veteran's bilateral hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board notes that the evidence clearly shows that the 
veteran has a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  However, as mentioned above, the first 
competent medical evidence of such a disability was 1996, 
many years after the veteran's period of active duty.  
Consequently, he is not entitled to a grant of service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

The Board must now determine whether all the evidence, 
including that pertinent to service, establishes that the 
bilateral hearing loss disability was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's account of noise trauma while engaged in combat 
is accepted as true in the absence of clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  More 
importantly, the type of noise trauma described by the 
veteran is entirely consistent with having engaged in combat.  
In addition, the November 2002 VA audiometric examiner 
essentially opined that the veteran's current bilateral 
hearing loss is due, at least in part, to his in-service 
noise exposure.  No competent medical evidence is on file 
which refutes this opinion.

The Board acknowledges that the November 2002 VA audiometric 
examiner also indicated that post-service noise exposure and 
age were factors in the veteran's hearing loss.  Further, the 
Board notes that there were no findings indicative of hearing 
problems either during service or for many years thereafter.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor the veteran, the 
Board concludes that service connection is warranted for his 
bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

In light of the Federal Circuit's holding in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
supra, the Board is of the opinion that the RO should 
consider the effect of the November 2002 VA psychiatric 
examination on the PTSD claim in the first instance.  

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include its 
notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must ensure compliance with 
the pertinent requirements of the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), and the 
relevant implementing regulations.  
38 C.F.R. §§ 3.159, 3.326 (2002).  The 
RO's attention is directed to Quartuccio 
v. Principi , 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue that 
remains in appellate status, entitlement 
to a rating in excess of 10 percent for 
PTSD, with consideration of all of the 
evidence that has been obtained since the 
issuance of the Supplemental Statement of 
the Case (SSOC) in April 1999, to include 
the November 2002 VA psychiatric 
examination report.

If the remaining benefit on appeal is not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished an SSOC, which addresses all of the evidence 
obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



